         Case 1:18-cv-02921-JMF Document 467 Filed 11/02/18 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

------------------------------------- x
                                      :
 State of New York,                   :
                                      :
                     Plaintiffs,      :                 Case No. 1:18-cv-2921 (JMF)
                                      :
                     v.               :                 Motion for Admission Pro Hac Vice
                                      :
 U.S. Department of Commerce, et al., :
                                      :
                     Defendants,      :
                                      :
------------------------------------- x

   Pursuant to Local Rule 1.3 of the Local Civil Rules of the United States District Courts for

the Southern and Eastern Districts of New York, I, Colleen M. Campbell, hereby move this

Court for an order for admission to practice Pro Hac Vice to appear as counsel for amici curiae

former Directors of the U.S. Census Bureau Vincent P. Barabba, Martha Farnsworth Riche,

Kenneth Prewitt, Steven H. Murdock, and Robert M. Groves in the above-captioned action.

   I am a member of good standing of the bars of the State of Minnesota and of the District of

Columbia, and there are no pending disciplinary proceedings against me in any state or federal

court. Certificates of Good Standing from the District of Columbia Court of Appeals and the

State of Minnesota are attached as Exhibit A. My Declaration in Support of my Motion for

Admission Pro Hac Vice is attached as Exhibit B.

                                             Respectfully Submitted,

Dated: November 2, 2018                     /s/ Colleen M. Campbell
                                            Colleen M. Campbell
                                            MAYER BROWN LLP
                                            1999 K Street N.W.
                                            Washington, D. C. 20006
                                            Phone: (202) 263-3413



                                                1
Case 1:18-cv-02921-JMF Document 467 Filed 11/02/18 Page 2 of 2



                            Fax: (202) 263-3300
                            E-mail: ccampbell@mayerbrown.com




                              2
Case 1:18-cv-02921-JMF Document 467-1 Filed 11/02/18 Page 1 of 3
Case 1:18-cv-02921-JMF Document 467-1 Filed 11/02/18 Page 2 of 3
Case 1:18-cv-02921-JMF Document 467-1 Filed 11/02/18 Page 3 of 3
Case 1:18-cv-02921-JMF Document 467-2 Filed 11/02/18 Page 1 of 2




           EXHIBIT B
        Case 1:18-cv-02921-JMF Document 467-2 Filed 11/02/18 Page 2 of 2




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

------------------------------------- x
                                      :
 State of New York,                   :
                                      :                    Case No. 1:18-cv-2921 (JMF)
                     Plaintiffs,      :
                                      :                    Hon. Jesse M. Furman
                     v.               :
                                      :
 U.S. Department of Commerce, et al., :
                                      :
                     Defendants,      :
                                      :
------------------------------------- x


              DECLARATION OF COLLEEN M. CAMPBELL IN SUPPORT OF
                     MOTION FOR ADMISSION PRO HAC VICE

       I, Colleen M. Campbell, hereby declare under penalty of perjury, pursuant to 28 U.S.C. §

1746, that:

       1.      I am a member in good standing of the bars of the District of Columbia and the
       State of Minnesota.

       2.     I attach certificates of good standing from the District of Columbia Court of
       Appeals and the Supreme Court of Minnesota, both of which were issued within thirty
       days of this filing, as Exhibit A to my Motion for Admission Pro Hac Vice.

       3.     There are no pending disciplinary proceedings against me in any state or federal
       court.

       4.       I have never been convicted of a felony.

       5.     I have never been censured, suspended, disbarred or denied admission or
       readmission by any court.

       6.       I declare under penalty of perjury that the foregoing is true and correct.

       Dated: November 2, 2018.

                                                              /s/ Colleen M. Campbell___
                                                              COLLEEN M. CAMPBELL
       Case 1:18-cv-02921-JMF Document 467-3 Filed 11/02/18 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

------------------------------------- x
                                      :
 State of New York,                   :
                                      :                Case No. 1:18-cv-2921 (JMF)
                     Plaintiffs,      :
                                      :                Hon. Jesse M. Furman
                     v.               :
                                      :
 U.S. Department of Commerce, et al., :
                                      :
                     Defendants,      :
                                      :
------------------------------------- x

          The motion of Colleen M. Campbell for admission to practice Pro Hac Vice in the

   above captioned action is granted.

          Applicant has declared that she is a member in good standing of the bars of the State

   of Minnesota and of the District of Columbia; and her contact information is as follows:

          Colleen M. Campbell
          MAYER BROWN LLP
          1999 K Street N.W.
          Washington, D. C. 20006
          Phone: (202) 263-3413
          Fax: (202) 263-3300
          E-mail: ccampbell@mayerbrown.com

          Applicant having requested admission Pro Hac Vice to appear for all purposes as

   counsel for amici curiae former Directors of the U.S. Census Bureau Vincent P. Barabba,

   Martha Farnsworth Riche, Kenneth Prewitt, Steven H. Murdock, and Robert M. Groves in

   the above-captioned action;

      IT IS HEREBY ORDERED that Applicant is admitted Pro Hac Vice in the above

   captioned case in the United States District Court for the Southern District of New York. All




                                               1
       Case 1:18-cv-02921-JMF Document 467-3 Filed 11/02/18 Page 2 of 2



   attorneys appearing before this Court are subject to the Local Rules of this Court, including

   the Rules governing discipline of attorneys.

Dated: _______________________
                                            Hon. Jesse M. Furman




                                                  2
